On behalf of the delegation of Benin and on behalf of the
Government and the people of Benin, I should like to extend
my warm congratulations to Ambassador Insanally on his
well-deserved election to the presidency of the General
Assembly at this session. His unanimous election as leader
of our deliberations testifies to his abilities; it is also
represents an honour for his country and draws attention to
the role played by Caribbean countries in the international
arena.
I take this opportunity to extend my sincere
congratulations to his predecessor, Mr. Stoyan Ganev, who
Forty-eighth session - 29 September l993 43
ably presided over the work of the General Assembly at its
forty-seventh session.
It is also a great pleasure and a privilege for me to pay
a well-deserved tribute to Mr. Boutros Boutros-Ghali,
Secretary-General of the United Nations, who effectively and
successfully heads this global Organization and who is
working intensively to restore peace and security to the
various hotbeds of tension throughout the world.
The delegation of Benin solemnly welcomes the new
States that have joined the world community to make their
contribution to respect for the common basic values of the
new society which together, we, the people of the world, are
endeavouring to build. I welcome the Czech Republic, the
Slovak Republic, Eritrea, the Principality of Monaco and the
Principality of Andorra, whose admission enhances the
universality of this Organization.
We are meeting here, as we do each year under similar
circumstances, to consider together ways and means of
promoting peace and prosperity for all our peoples.
Since the last session of the General Assembly, we
have witnessed many important events that have given the
international community as a whole new prospects and new
challenges in its quest for peace.
We welcome the fact that the confrontation between the
two blocs, which for so long had created political tension,
has today been replaced by the universal values of
democracy and equality in international relations. These
values are interdependent with economic and social
development and with the security of all States.
It is also encouraging to see that renewed confidence in
the effectiveness of the United Nations in settling conflicts
has strengthened the credibility and the capacity to act of the
Organization, opening up new areas in which it is able to
encourage the settlement of a vast range of problems that
afflict humankind.
In just five years, the tasks of the Organization in the
area of maintaining peace have increased and widened
considerably.
Despite positive developments, changes currently under
way that were designed to provide for greater freedom and
encourage the establishment of more just and more dynamic
societies have unfortunately also become the source of new
challenges and even greater uncertainty in international
relations. Each day, in one place or another on our planet,
civil wars, territorial partition, ethnic confrontations and
tribal or religious struggles demand the urgent intervention
of the United Nations.
We can see, therefore, how difficult is the task of the
Organization, which is obliged to respect a fragile balance
between the sovereignty of States and the duty to intervene.
In Europe, the political picture has changed
dramatically in just a few years. The hopes born of the
disappearance of the Berlin Wall have been virtually dashed
by another, anachronistic war in the former Yugoslavia and
by the situation in some of the States that emerged from the
disintegration of the Soviet Union, thus threatening stability
and security on the old continent.
In Africa, major civil wars continue to rage. These
wars are responsible for the untold suffering and destruction
which are hampering efforts at socio-economic development
and recovery in our continent.
Africa needs peace and security. Without them the
courageous and far-reaching reforms undertaken at the
political and economic levels cannot be successful.
The twenty-ninth summit of the Organization of African
Unity (OAU) held in Cairo in June of this year provided us
with an opportunity to adopt a mechanism for the
prevention, management and settlement of conflicts. That
mechanism is an important step forward in the acceptance of
the imperative of peace, which is so essential to
development. Indeed, conflict management remains a major
concern for our countries, as the massive movements of
refugees that result from conflicts distract us, to our sorrow,
from the paramount task of development.
West Africa, which until now has been a peaceful land
of asylum, welcoming refugees from the rest of the continent
and even beyond, is now living through a particularly
difficult time, with an unprecedented increase in emergency
situations and in the number of refugees, which in less than
four years has risen from 20,000 to 1.2 million.
Here, I would pay a tribute to the humanitarian
activities and the considerable efforts of the United Nations
to settle conflicts in Africa and elsewhere in the world.
Because of the support of the United Nations, the
Liberian conflict today offers encouraging prospects for a
peaceful and lasting settlement. The major protagonists in
44 General Assembly - Forty-eighth session
the Liberian tragedy now seem disposed towards dialogue
and agreement. They met in Geneva from 10 to
17 July 1993, with the help of representatives of the
Secretary-General of the Organization of African Unity and
the Executive Secretariat of the Economic Community of
West African States (ECOWAS) and of the Acting President
of that Community, to seek ways and means of silencing the
weapons of war and restoring peace to their country. Those
present at the Geneva meeting successfully prepared a
comprehensive agreement that takes account of all aspects of
the Liberian tragedy.
In Cotonou on 25 July 1993, representatives of the
various factions and of the interim Government of Liberia
signed that peace agreement, thanks to the mediation of Mr.
Nicéphore Soglo, President of the Republic of Benin, and
Acting President of ECOWAS. Benin is pleased by the
willingness of our Liberian brothers to enter into this
agreement and by their spirit of constructive and fraternal
dialogue, without which nothing positive could have been
achieved. Benin continues to believe that dialogue is the
only way of restoring peace to this war-torn country.
We welcome the positive results thus far achieved in
the implementation of the agreement, most notably the
observation of the cease-fire by all the warring factions and
the cessation of hostilities.
In particular, the delegation of Benin welcomes the
unanimous adoption by the Security Council of resolution
856 (1993), which supports the efforts of ECOWAS and
approves the deployment in Liberia of an advance team of
30 military observers to participate in the work of the Joint
Cease-fire Monitoring Committee. We also welcome
resolution 866 (1993), which establishes the United Nations
Observer Mission in Liberia (UNOMIL).
This Mission can be made possible only by a
mobilization of the international community to support the
efforts of ECOWAS by, inter alia, contributing to the
special trust fund, which would facilitate the dispatch of
reinforcements to ECOMOG by the African States and help
provide for the upkeep of the contingents made available to
ECOMOG by the participating States, as well as by helping
in carrying out the work of removing mines, providing
humanitarian and developmental assistance and promoting
the healthy evolution of the electoral process.
The three signatories of the 25 July 1993 peace
agreement met in Cotonou from 15 to 18 August 1993 to set
up the Council of State, the transitional executive body. The
25 July peace agreement promises finally to put an end to
the very long, devastating war in Liberia.
From this rostrum, I would like to make an appeal to
all the parties who signed that agreement, urging them to
continue to abide by the commitments entered into during
the Cotonou talks and to work with ECOWAS and the
United Nations for the proper and swift implementation of
those commitments, in order to put an end to the suffering
of the Liberian people and ensure that the national
reconciliation process will proceed to its successful
completion.
Along the lines of the solution under way in Liberia,
we should work to ensure that peace returns to Somalia,
Angola, the Sudan and Mozambique.
In Angola, for example, despite the great hopes and
expectations aroused by the agreements reached in Estoril,
Portugal, we are seriously disturbed and deeply saddened by
the resumption of hostilities following the refusal of UNITA
to recognize the results of the free elections of 29 and
30 September 1992.
Benin welcomes the change in the position taken by the
United States Government, which has now granted
diplomatic recognition to the legal Government of Angola.
This action by the Clinton Administration strengthens the
position of the international community in support of the
verdict of the ballot box rather than the compulsion of the
gun.
In South Africa, developments are encouraging. The
multipartite talks made it possible to reach an agreement on,
inter alia, the establishment of a transitional executive
council and the holding of the first democratic and
non-racial elections in the history of South Africa, scheduled
for 27 April 1994.
The Government of Benin supports the courageous and
responsible appeal by the Chairman of the African National
Congress, Mr. Nelson Mandela, before the Special
Committee against Apartheid in this prestigious Hall of the
General Assembly on 24 September 1993. He invited the
international community to lift all economic sanctions
against South Africa, except for the arms embargo. Given
the positive development that will lead this country, which
is undergoing a process of reform, to implement the
principle of "one man, one vote", the time has come for all
Members of our universal Organization to support the
peaceful transformation of South Africa.
Forty-eighth session - 29 September l993 45
Benin wishes to see the African continent free itself of
all fratricidal and internal wars, of all conflicts that impede
its development. It is my firm hope that the logic of war
will now progressively yield to the logic of peace and
development in Africa.
Turning to the Middle East, 26 years after Israel’s
occupation of the Arab territories, Benin cannot but greet
with joy the historic agreement between the Israeli
Government and the Palestine Liberation Organization
granting autonomy to Gaza and Jericho.
That agreement marks the beginning of a just and
lasting peace that will allow every State in the region,
including Palestine and Israel, to live within secure and
internationally recognized borders guaranteed by the
international community. Our duty is thus to encourage the
two essential parties, as well as all parties involved, to
undertake or to continue the dialogue necessary for a
comprehensive peace in the Middle East.
In the Persian Gulf region the full restoration of the
sovereignty and territorial integrity of Kuwait helped to
reaffirm the fundamental principles governing inter-State
relations. In this connection we sincerely hope that Security
Council resolution 833 (1993), on the demarcation of the
international border between Iraq and Kuwait, will be
respected by all States. Pending issues such as that of the
Kuwaiti prisoners of war must be settled so as to open the
way to fraternity, cooperation and solidarity in that
subregion.
The atmosphere of relaxation of tension which began
with the end of the cold war and which has made possible
a new spirit of consensus, inter alia in the Security Council,
is still rather uncertain for much remains to be done to
consolidate peace.
We must recognize today that the idea of peace can no
longer be based on a build-up of weapons; it must be based,
rather, on concerted efforts on their reduction and complete
elimination. The balance of terror is now yielding to a
meeting of the minds, the hearts and the actions of man.
That is why the signing of the United Nations
Convention on the Prohibition of the Development,
Production, Stockpiling and Use of Chemical Weapons and
on Their Destruction, in Paris on 13-15 January 1993, not
only helps to strengthen international peace and security but
also offers prospects for international cooperation in the area
of using the chemicals industry for peaceful purposes.
Benin, which is dedicated to peace and economic and
social progress, urges the international community to refrain
from any military use of science so that science can be
devoted to development, and international peace and
security.
The decision by Russia, the United States of America,
the United Kingdom and France to extend their moratorium
on nuclear testing until September 1994 proves that the
Governments of those nuclear Powers are increasingly
interested in measures that will make it possible to use
scientific and technical developments exclusively for
peaceful purposes.
My country joins the rest of the international
community in congratulating the Democratic People’s
Republic of Korea on the reversal of its decision to
withdraw from the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT), for that withdrawal from the
Treaty would only have weakened it, given that its strength
lies in its universality.
The determination shown by Member States to move
towards the solution of regional conflicts and the new sense
of urgency over new threats to the well-being of the planet
create a historic opportunity for us to tackle the economic
problems facing all of our countries.
Indeed, this forty-eighth session of the General
Assembly is taking place against a background of general
economic crisis. In the new economic order which is
characterized by increased trade between three dominant
groups - Western Europe, North America and the Pacific-
Asia zone - Africa is virtually left out.
The developed North seems to have less and less need
of Africa’s products and Africa for its part no longer has the
means to buy the goods and services of the North. What is
more, the international community does not seem very
anxious to find a better way of dealing with the African
countries’ debt burden.
This situation cannot but lead to a slowing down in
trade on the world market and directly affect African
economies which are already suffering.
In these circumstances our survival necessarily requires
sustained regional integration so that we can be in a better
position to deal with the vicissitudes of the international
economic environment and take up the challenge of how to
develop our own continent.
46 General Assembly - Forty-eighth session
In his "An Agenda for Peace" the Secretary-General
emphasized the role of regional organizations in establishing
peace and preventive diplomacy. This role naturally extends
to development too. We cannot overemphasize the
importance of integration for development.
In the case of Africa such integration is a means of
encouraging trade, investment, and research and development
cooperation among African countries.
That is why the Heads of State or Government of the
members of the Economic Community of West African
States (ECOWAS), meeting in Cotonou from 22 to
24 July 1993, adopted and signed a revised Treaty of the
Economic Community of West African States and reaffirmed
their determination to bring a new dynamism to the process
of regional integration.
If the development of Africa is primarily the
responsibility of the Africans themselves, it is no less
important for the international community to recognize the
principle of shared responsibility and full partnership with
Africa.
In this connection we should note that the
implementation of the United Nations New Agenda for the
Development of Africa in the 1990s is not living up to all
the hopes that the African countries placed in it. It is
necessary further to strengthen national capacities and to
create a climate that is favourable to development.
While Benin welcomes the study on the need and the
feasibility of the establishment of a fund to diversify African
commodities, we strongly hope that bolder action will be
taken with a view to implementing the new programme and
ensuring the input of the major financial contributions which
are necessary for the establishment of the fund in 1994.
Hence we must increase the quality and the quantity of
assistance to Africa.
In this spirit Benin will in a few days be participating
in the Tokyo International Conference on African
Development. This Conference, to be held against the
backdrop of the new world economic and political order of
the post-cold-war era, will provide the international
community with a new framework for discussing how to
reaffirm the question of Africa’s economic development as
one of the major concerns of the world today.
Our hope, widely shared by African countries, is that
the Conference, apart from adopting a declaration, will
actually lead to specific actions and commitments in support
of Africa.
The African countries also hope that the Tokyo
Declaration of 9 July 1993 of the Group of Seven
industrialized countries - which was designed to replace the
International Monetary Fund (IMF) and the World Bank
Structural Adjustment Programme with another mechanism
that would be better adapted to the conditions and realities
of developing countries - will soon take effect.
If this new mechanism is to have some hope of
succeeding, it will have to be drawn up following
consultations with the countries that are actually
experiencing the harsh social consequences of the Structural
Adjustment Programme.
If we are to win this wager for development, to which
Africa aspires, we have to involve women and children, who
represent the majority of the populations of our countries,
and so, above all, we have to educate and train young people
and adults.
In this connection, the Government of the Republic of
Benin is actively preparing for the International Year of the
Family in 1994. We shall also be participating with great
interest in the International Conference on Population and
Development, to be held in Cairo from 5 to
13 September 1994. In addition, we wish to make a real
contribution to the preparatory work for the World
Conference on Women, which will be held in Beijing in
1995.
The fact that these various conferences are to be held
shows that matters relating to social development are
eliciting unprecedented interest in the world. This can also
be seen from the decision to convene a World Summit for
Social Development in 1995. This renewal of interest is
motivated by the profound changes in the social and political
situation in the world, and the shifting of priorities at the
State level.
Democracy cannot become stronger unless there is at
least a minimum level of prosperity for peoples. One
obstacle to this strengthening of democracy and thus the full
development of human rights is poverty, the poverty in
which the majority of our populations live.
The right to development has been ignored for too long.
It must now be regarded as a priority right, a sacred right.
Forty-eighth session - 29 September l993 47
This right to development is the right to dignity, to personal
development, and is not compatible with the subhuman
status afflicting millions of human beings, particularly in
Africa, Asia, Latin America and the Caribbean.
The right to development is a human right and a
national right, and that is why we welcome the conclusions
of the World Conference on Human Rights, which was held
in Vienna from 14 to 25 June 1993. That Conference
certainly marked the beginning of a new era which, we trust,
will witness the gradual elimination of the current
international economic order, in which two thirds of
mankind cannot meet their basic needs and in which
600 million human beings are living in almost absolute
poverty. The elimination of such poverty is one of the basic
objectives of Agenda 21. The establishment of an
International Day for the Eradication of Poverty, the first of
which will be celebrated on 17 October next, is one step in
this direction.
We can never say often enough that the major
ecological problems facing our countries today have a
planetary dimension that requires a world-wide approach.
This is why the United Nations Conference on Environment
and Development, held in Rio in June 1992, made
sustainable development one of the major concerns of the
international community.
That Conference marked a turning-point in the way that
we look at our future. It must now be approached in an
integrated manner as we work on our development policies.
Agenda 21, the basic document that emerged from that
Conference, is an enormous programme of action for the late
twentieth and early twenty-first centuries. It requires
Governments to adopt national strategies focused on
sustainable development, in close cooperation with the
private and public sectors.
Here I am happy to draw attention to the major
importance my country attaches to follow-up of the decisions
and recommendations of Rio. Benin welcomes the
establishment of the Commission on Sustainable
Development, which held its first session here in New York
from 14 to 25 June 1993, and we welcome the work of the
Intergovernmental Negotiating Committee for the elaboration
of an international convention to combat desertification in
those countries experiencing serious drought and/or
desertification, particularly in Africa. That Committee has
already met, from 24 May to 3 June 1993 in Nairobi and
from 13 to 24 September 1993 in Geneva.
Pursuant to the Rio recommendations, on 9 to
13 August 1993 Benin held a national seminar on follow-up
strategies to implement the results of the United Nations
Conference on Environment and Development, including
consideration of chapter 12 of Agenda 21, on how to combat
desertification and the impact of drought. The seminar was
held at a time when the international community and the
development partners of the third world countries were fully
involved in thinking about what strategies should be used to
make this concept of sustainable development operational.
This seminar was proof of the political will of the
Government of Benin to abide by the commitments we
entered into at Rio.
The Cotonou seminar recommended, inter alia, the
establishment of a national commission on sustainable
development. A drafting committee for a national Agenda
21, the major guidelines for which were decided on by the
seminar, has been set up. It should finish its work by the
end of this year.
In two years, we shall be celebrating the fiftieth
anniversary of the founding of the United Nations.
The years that have passed since 1945 have been
marked by ongoing, fundamental change and by a
considerable increase in the membership of the Organization
as well as by a significant widening of the Organization’s
area of activity.
It is thus obvious that the Organization needs to be
restructured to meet our world’s current requirements. This
is why Benin supports the efforts under way to restructure
and revitalize the United Nations in its economic and social
sectors and related areas.
In the view of the delegation of Benin, the reform
should be designed to ensure better coordination of the
activities of the United Nations and wiser utilization of its
human and financial resources.
Benin, while still open to dialogue in negotiations,
endorses the view of the Group of 77, particularly on the
question of how to allocate seats on the governing bodies of
bodies such as the United Nations Development Programme,
the United Nations Fund for Population Activities and the
United Nations Children’s Fund.
In the political area, my country is willing to consider
all proposals that take account of the concerns and interests
of all the various actors, large and small, in the international
political arena at the end of this second millennium.
48 General Assembly - Forty-eighth session
Reform of the Security Council is a matter of particular
importance to all Member States. Benin will follow closely
any proposal for reform that might strengthen the
effectiveness of the Council and avoid transforming it into
a forum for sterile debate or logjams or into an instrument
that benefits only a privileged few.
Before I conclude my statement, I should like to recall
that if we wish to approach the next millennium in
tranquillity, if we wish to draw satisfaction from the efforts
made so far along the tortuous and difficult path towards
development, we must do everything possible to give more
sustained attention to the principle of world-wide partnership
and the duty to show solidarity which is necessarily implied
by the new international order that now governs the
international community.
It is Benin’s wish that mankind, when it draws up its
first balance sheet of this new era, should see a drop in the
number of ills that continue to undermine the twentieth
century, namely poverty, famine, endemic diseases such as
malaria, the AIDS pandemic and its devastating human,
social and economic consequences, illiteracy, environmental
degradation, underdevelopment, and all those other ills that
beset us.
In an increasingly interdependent world, and faced with
this challenge, nations must agree to yield part - only part -
of their national sovereignty to our universal human values,
and to show greater determination to coexist despite cultural,
political, social and economic differences. Only in that way
can the world of the twenty-first century be a more
hospitable one for people, wherever they may live and
whoever they may be.
